Title: To George Washington from Charles Lee, 24 July 1797
From: Lee, Charles
To: Washington, George



Dear Sir
Philadelphia 24 July 1797

Mr Monroe has lately demanded in a letter to the secretary of state an explanation of the letter of recall which was sent to him in France. That an inconvenient unwise and pernicious precedent might not be set his request has been denied and consequently that affair stands on the original grounds.
I did not retain a copy of the opinion which I had the honor to give on this measure and supposing it might be of use to me I applied to the Secretary of state for it by whom I am informed it is not in his office. Being concise and perfectly satisfactory to my conscience and judgment then and yet, it is desirable to possess it that it may be used as occasion may require and therefore if you can readily turn to it and procure a copy to be made, I shall deem it a great favor to send a copy as soon as it may be convenient.
Mr Monroe I am told is preparing for the press, and complains of the act of dismissal in the most vehement terms. In a private character I shall not scruple to give him my reasons justifying the act and submit them to him and our country. In doing this I shall find it not amiss to mention some matters that I believe are not extant in the opinion which was sent you.
Whether the mission of conciliation will succeed is very uncertain. There are simptoms in france of returning justice benevolence and peace: If there be not peace our country must & will blame the french faction that within our bowels is working the calamities and miseries of their country. With the most sincere esteem I am very respectfully your affectionate and obedient humble Servant

Charles Lee

